                Case 19-30302 Document 60 Filed in TXSB on 03/10/20 Page 1 of 13




                                          UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

In re:                                                                 §      Case No. 19-30302
                                                                       §
PAULETTE NICOLE WILLIS                                                 §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 01/23/2019. The
        undersigned trustee was appointed on 01/23/2019.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                          $101,115.10

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                  $21,441.66
                          Bank service fees                                                                                             $0.00
                          Other Payments to creditors                                                                                 $354.46
                          Non-estate funds paid to 3rd Parties                                                                      $5,760.00
                          Exemptions paid to the debtor                                                                                 $0.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of1                                                                            $73,558.98

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
                Case 19-30302 Document 60 Filed in TXSB on 03/10/20 Page 2 of 13


     6. The deadline for filing non-governmental claims in this case was 05/28/2019 and the deadline
        for filing government claims was 07/19/2019. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $8,017.76. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $8,017.76,
for a total compensation of $8,017.762. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$0.00, for total expenses of $0.00.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 01/30/2020                                                         By:       /s/ Ronald J. Sommers
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                                        Case 19-30302 Document 60 Filed
                                                                                  FORM 1
                                                                                        in TXSB on 03/10/20 Page 3 of 13
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Page No:    1              Exhibit A
                                                                                    ASSET CASES

Case No.:                     19-30302-H3-7                                                                                               Trustee Name:                               Ronald J. Sommers
Case Name:                    WILLIS, PAULETTE NICOLE                                                                                     Date Filed (f) or Converted (c):            01/23/2019 (f)
For the Period Ending:        1/30/2020                                                                                                   §341(a) Meeting Date:                       02/20/2019
                                                                                                                                          Claims Bar Date:                            05/28/2019

                                 1                                      2                       3                                 4                        5                                         6

                          Asset Description                           Petition/          Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                           Unscheduled         (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                        Value                   Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                       Less Liens, Exemptions,
                                                                                          and Other Costs)

 Ref. #
1       Homestead at 1744 Aden Drive Houston TX                        $276,202.00                               $0.00                                           $0.00                                           FA
        77003
2       1/9 ownership of home inherited from deceased                       Unknown                       $4,500.00                                        $4,500.00                                             FA
       Mother, Rita P.Willis, at 216 Johnson Alley
       New Iberia LA 70560
Asset Notes:    #32 04/08/19
3      Inherited vacant lot in name of Rita Mae Polk in                     Unknown                              $0.00           OA                              $0.00                                           FA
       alley off Hortense Street with houses on all sides
       New Iberia LA 70560
Asset Notes:      #26 04/01/19 - Abandoned
4       2015 Buick Verano                                               $12,306.00                               $0.00                                           $0.00                                           FA
5       Household Goods & Furnishings                                        $892.00                             $0.00                                           $0.00                                           FA
6       Electronics                                                          $380.00                             $0.00                                           $0.00                                           FA
7       Wearing Apparel                                                      $400.00                             $0.00                                           $0.00                                           FA
8       Dogs (3)                                                               $0.00                             $0.00                                           $0.00                                           FA
9       Bank of America, account no. ...5745                                 $248.39                        $248.39                                            $248.39                                           FA
10      Banking and Trust Company, account no.                                 $0.00                             $0.00                                           $0.00                                           FA
        ...8191
11      Bank of America, account no. ...5732                                  $21.38                         $21.38                                             $21.38                                           FA
12      Banking and Trust Company, account no.                                 $0.00                             $0.00                                           $0.00                                           FA
        ...2810 (Schedule B value is negative $-17.55)
13      50% Ownership in Polymath Advisory                                     $0.00                             $0.00                                           $0.00                                           FA
        Consortium LLC dba Polymath Advisory
        Consortium dba Polymatheia Journey, dba
        Renaissance Healing & Wellness
14      50% Ownership of Renaissance Curb Appeal,                              $0.00                             $0.00                                           $0.00                                           FA
        LLC, dba Renaisance Curb Appeal (Closed
        07/18)
15      50% Ownership of Renaissance Habitat                                   $0.00                             $0.00                                           $0.00                                           FA
        Specialists Limited Liability dba Renaissance
        BNB
                                                    Case 19-30302 Document 60 Filed
                                                                              FORM 1
                                                                                    in TXSB on 03/10/20 Page 4 of 13
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                 Page No:    2              Exhibit A
                                                                                           ASSET CASES

Case No.:                   19-30302-H3-7                                                                                                                   Trustee Name:                                Ronald J. Sommers
Case Name:                  WILLIS, PAULETTE NICOLE                                                                                                         Date Filed (f) or Converted (c):             01/23/2019 (f)
For the Period Ending:      1/30/2020                                                                                                                       §341(a) Meeting Date:                        02/20/2019
                                                                                                                                                            Claims Bar Date:                             05/28/2019

                                1                                               2                               3                                  4                          5                                         6

                        Asset Description                                    Petition/                   Estimated Net Value                   Property                  Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled                  (Value Determined by                   Abandoned                 Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                            Trustee,                  OA =§ 554(a) abandon.            the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

16      Carpenter Tools/Saws/Drills used for One                                     $500.00                                     $0.00                                              $0.00                                           FA
        Renaissance Home Works, LLC
17     1212 Adrian Street                                        (u)                Unknown                              $96,000.00                                          $96,000.00                                             FA
       New Iberia, LA 70560
Asset Notes:    #42 05/07/19
18      50% interest in One Renaissance Home Works,                                    $0.00                                     $0.00                                              $0.00                                           FA
        LLC dba Renaissance Home Works (out of
        Business since 07/18)
19      100% Interest in Polymath Education Services,                                  $0.00                                     $0.00                                              $0.00                                           FA
        LLC dba Kumon Math & Reading Center of
        Houston - Steeplechase (out of business)
20      216 Johnson Alley Yr 2018 Distribution                   (u)                   $0.00                                $345.33                                               $345.33                                           FA


TOTALS (Excluding unknown value)                                                                                                                                                                       Gross Value of Remaining Assets
                                                                                $290,949.77                            $101,115.10                                          $101,115.10                                        $0.00




     Major Activities affecting case closing:
      01/30/2020    TFR SUBMITTED
      03/30/2019    There is a pending motion to sell Asset #2. Trustee is engaging a realtor to sell the unscheduled property located at 1212 Adrian St., New Iberia, LA. Bar date has not expired.


Initial Projected Date Of Final Report (TFR):           12/31/2021                             Current Projected Date Of Final Report (TFR):           12/31/2020                 /s/ RONALD J. SOMMERS
                                                                                                                                                                                  RONALD J. SOMMERS
                                                       Case 19-30302 Document 60 Filed
                                                                                 FORM  in 2TXSB on 03/10/20 Page 5 of 13                                                  Page No: 1                   Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          19-30302-H3-7                                                                                         Trustee Name:                           Ronald J. Sommers
 Case Name:                        WILLIS, PAULETTE NICOLE                                                                               Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***6048                                                                                            Checking Acct #:                        ******0201
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:              1/23/2019                                                                                             Blanket bond (per case limit):          $0.00
For Period Ending:                 1/30/2020                                                                                             Separate bond (if applicable):

       1                2                                     3                                       4                                                        5                       6                      7

   Transaction       Check /                            Paid to/              Description of Transaction                                  Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                         Received From                                                                       Tran Code            $                     $


03/07/2019                     Paulette Willis                        Funds on Deposit                                                       *                $269.77                                              $269.77
                      {9}                                                                                                    $248.39      1129-000                                                                 $269.77
                      {11}                                                                                                    $21.38      1129-000                                                                 $269.77
04/18/2019            (20)     Earline Mouton                         216 Johnson Alley Yr 2018 Distribution                              1110-000            $345.33                                              $615.10
05/13/2019                     Turnkey Title and Escrow 1 LLC         #42 05/07/19                                                           *              $83,541.95                                        $84,157.05
                                                                      Sale Proceeds from 1212 Adrian St., New Iberia, LA
                                                                      70560
                      {17}                                                                                                 $96,000.00     1110-000                                                            $84,157.05
                                                                      McGee Scott Realty                                   $(5,760.00)    3510-000                                                            $84,157.05
                                                                      Taxes                                                 $(354.46)     5800-000                                                            $84,157.05
                                                                      McGee Scott Realty                                    $(133.59)     3520-000                                                            $84,157.05
                                                                      Mestayer and Mestayer - document prep                 $(450.00)     2990-000                                                            $84,157.05
                                                                      Seller Credit                                        $(5,760.00)    8500-002                                                            $84,157.05
05/21/2019            (2)      Earline Mouton                         #32 04/08/19                                                        1110-000           $4,500.00                                        $88,657.05
                                                                      Sale of Real Property
07/02/2019           3001      Nathan Sommers Jacobs, P.C.            #51 07/01/19                                                           *                                         $12,998.57             $75,658.48
                                                                      Attorney Fees & Expenses
                                                                                                                       $(12,768.75)       3110-000                                                            $75,658.48
                                                                                                                            $(229.82)     3120-000                                                            $75,658.48
07/10/2019           3002      Mestayer and Mestayer                  #48 06/19/19                                                        2990-000                                          $510.00           $75,148.48
                                                                      Document Preparation and Closing Fees
09/05/2019           3003      Munshi CPA, P.C.                       #55 07/17/19                                                           *                                             $1,567.68          $73,580.80
                                                                      Accountant Fees & Expenses
                                                                                                                           $(1,535.00)    3410-000                                                            $73,580.80
                                                                                                                             $(32.68)     3420-000                                                            $73,580.80
10/10/2019           3004      International Sureties, Ltd.           Pro Rate Portion of Chapter 7 Trustee Bond                          2300-000                                           $21.82           $73,558.98




                                                                                                                                         SUBTOTALS          $88,657.05                 $15,098.07
                                                    Case 19-30302 Document 60 Filed
                                                                              FORM  in 2TXSB on 03/10/20 Page 6 of 13                                               Page No: 2                Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          19-30302-H3-7                                                                                  Trustee Name:                             Ronald J. Sommers
Case Name:                        WILLIS, PAULETTE NICOLE                                                                        Bank Name:                                Veritex Community Bank
Primary Taxpayer ID #:            **-***6048                                                                                     Checking Acct #:                          ******0201
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:
For Period Beginning:             1/23/2019                                                                                      Blanket bond (per case limit):            $0.00
For Period Ending:                1/30/2020                                                                                      Separate bond (if applicable):

      1                 2                                3                                        4                                                      5                       6                   7

  Transaction        Check /                         Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement              Balance
     Date             Ref. #                      Received From                                                                  Tran Code            $                       $


                                                                                    TOTALS:                                                            $88,657.05                $15,098.07          $73,558.98
                                                                                        Less: Bank transfers/CDs                                            $0.00                     $0.00
                                                                                    Subtotal                                                           $88,657.05                $15,098.07
                                                                                        Less: Payments to debtors                                           $0.00                     $0.00
                                                                                    Net                                                                $88,657.05                $15,098.07



                     For the period of 1/23/2019 to 1/30/2020                                                 For the entire history of the account between 03/07/2019 to 1/30/2020

                     Total Compensable Receipts:                   $101,115.10                                Total Compensable Receipts:                                   $101,115.10
                     Total Non-Compensable Receipts:                     $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                 $101,115.10                                Total Comp/Non Comp Receipts:                                 $101,115.10
                     Total Internal/Transfer Receipts:                   $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:               $21,796.12                                Total Compensable Disbursements:                               $21,796.12
                     Total Non-Compensable Disbursements:            $5,760.00                                Total Non-Compensable Disbursements:                            $5,760.00
                     Total Comp/Non Comp Disbursements:             $27,556.12                                Total Comp/Non Comp Disbursements:                             $27,556.12
                     Total Internal/Transfer Disbursements:              $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                    Case 19-30302 Document 60 Filed
                                                                              FORM  in 2TXSB on 03/10/20 Page 7 of 13                                      Page No: 3              Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         19-30302-H3-7                                                                            Trustee Name:                           Ronald J. Sommers
Case Name:                       WILLIS, PAULETTE NICOLE                                                                  Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:           **-***6048                                                                               Checking Acct #:                        ******0201
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:
For Period Beginning:            1/23/2019                                                                                Blanket bond (per case limit):          $0.00
For Period Ending:               1/30/2020                                                                                Separate bond (if applicable):

      1                 2                                3                                        4                                             5                       6                  7

  Transaction        Check /                         Paid to/             Description of Transaction                       Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                      Received From                                                           Tran Code            $                     $




                                                                                                                                                                             NET            ACCOUNT
                                                                                    TOTAL - ALL ACCOUNTS                           NET DEPOSITS                         DISBURSE           BALANCES

                                                                                                                                             $88,657.05             $15,098.07             $73,558.98




                     For the period of 1/23/2019 to 1/30/2020                                          For the entire history of the case between 01/23/2019 to 1/30/2020

                     Total Compensable Receipts:                   $101,115.10                         Total Compensable Receipts:                                 $101,115.10
                     Total Non-Compensable Receipts:                     $0.00                         Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $101,115.10                         Total Comp/Non Comp Receipts:                               $101,115.10
                     Total Internal/Transfer Receipts:                   $0.00                         Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:               $21,796.12                         Total Compensable Disbursements:                             $21,796.12
                     Total Non-Compensable Disbursements:            $5,760.00                         Total Non-Compensable Disbursements:                          $5,760.00
                     Total Comp/Non Comp Disbursements:             $27,556.12                         Total Comp/Non Comp Disbursements:                           $27,556.12
                     Total Internal/Transfer Disbursements:              $0.00                         Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                       /s/ RONALD J. SOMMERS
                                                                                                                       RONALD J. SOMMERS
                                                Case 19-30302 Document 60 Filed in TXSB on 03/10/20 Page 8 of 13
                                                                                  CLAIM ANALYSIS REPORT                                          Page No: 1             Exhibit C


 Case No.                      19-30302-H3-7                                                                                  Trustee Name:              Ronald J. Sommers
 Case Name:                    WILLIS, PAULETTE NICOLE                                                                        Date:                      1/30/2020
 Claims Bar Date:              05/28/2019

Claim               Creditor Name       Claim          Claim Class       Claim      Uniform    Scheduled     Claim        Amount         Amount           Interest       Tax            Net
No.:                                    Date                            Status     Tran Code   Amount       Amount        Allowed         Paid                                       Remaining
                                                                                                                                                                                      Balance

        RONALD J. SOMMERS             06/04/2019   507(a) 1 -- 503(b)   Allowed     2100-000        $0.00     $8,017.76     $8,017.76         $0.00            $0.00         $0.00     $8,017.76
                                                   ADMINISTRATIVE
                                                   -- TRUSTEE
                                                   COMPENSATION
         2800 POST OAK BLVD
         61st Floor
         Houston TX 77056
    1   BB&T, BANKRUPTCY              02/27/2019   UNSECURED            Allowed     7100-000        $0.00     $6,645.81     $6,645.81         $0.00            $0.00         $0.00     $6,645.81
        SECTION
         100-50-01-51
         P.O. box 1847
         Wilson NC 27894
    2   BB&T, BANKRUPTCY              02/27/2019   UNSECURED            Allowed     7100-000        $0.00      $530.00       $530.00          $0.00            $0.00         $0.00      $530.00
        SECTION
         100-50-01-51
         P.O. box 1847
         Wilson NC 27894
    3   BB&T, BANKRUPTCY              02/27/2019   UNSECURED            Allowed     7100-000        $0.00   $129,802.56   $129,802.56         $0.00            $0.00         $0.00   $129,802.56
        SECTION
         100-50-01-51
         P.O. box 1847
         Wilson NC 27894
    4   BB&T, BANKRUPTCY              02/28/2019   UNSECURED            Allowed     7100-000        $0.00      $171.75       $171.75          $0.00            $0.00         $0.00      $171.75
        SECTION
         100-50-01-51
         PO Box 1847
         Wilson NC 27894
    5   BB&T, BANKRUPTCY              02/28/2019   UNSECURED            Allowed     7100-000        $0.00       $17.55        $17.55          $0.00            $0.00         $0.00       $17.55
        SECTION
         100-50-01-51
         PO Box 1847
         Wilson NC 27894
    6   BANK OF AMERICA,              04/03/2019   UNSECURED            Allowed     7100-000        $0.00    $12,681.21    $12,681.21         $0.00            $0.00         $0.00    $12,681.21
        N.A.
         P O Box 982284
         El Paso TX 79998-2238
                                                 Case 19-30302 Document 60 Filed in TXSB on 03/10/20 Page 9 of 13
                                                                               CLAIM ANALYSIS REPORT                                          Page No: 2             Exhibit C


 Case No.                       19-30302-H3-7                                                                              Trustee Name:              Ronald J. Sommers
 Case Name:                     WILLIS, PAULETTE NICOLE                                                                    Date:                      1/30/2020
 Claims Bar Date:               05/28/2019

Claim               Creditor Name        Claim         Claim Class    Claim      Uniform    Scheduled     Claim        Amount         Amount           Interest       Tax            Net
No.:                                     Date                        Status     Tran Code   Amount       Amount        Allowed         Paid                                       Remaining
                                                                                                                                                                                   Balance

    7   QUANTUM3 GROUP                 05/17/2019   UNSECURED        Allowed     7100-000        $0.00     $1,638.82     $1,638.82         $0.00            $0.00         $0.00     $1,638.82
        LLC AS AGENT FOR
         Comenity Bank
         PO Box 788
         Kirkland WA 98083-0788
    8   SYNCHRONY BANK                 05/24/2019   UNSECURED        Allowed     7100-000        $0.00     $2,996.31     $2,996.31         $0.00            $0.00         $0.00     $2,996.31
        c/o PRA Receivables
        Management, LLC
        PO Box 41021
        Norfolk VA 23541
    9   CITIBANK, N.A.                 05/24/2019   UNSECURED        Allowed     7100-000        $0.00     $4,228.83     $4,228.83         $0.00            $0.00         $0.00     $4,228.83
         701 East 60th Street North
         Sioux Falls SD 57117
   10   MCLEAN SERVICES                05/28/2019   UNSECURED        Allowed     7100-000        $0.00   $213,946.52   $213,946.52         $0.00            $0.00         $0.00   $213,946.52
        PROPERTIES, LLC (B.
        WOMAC)
         8301 Katy Freeway
         Houston TX 77024
                                                                                                         $380,677.12   $380,677.12         $0.00            $0.00         $0.00   $380,677.12
                                          Case 19-30302 Document 60 Filed in TXSB on 03/10/20 Page 10 of 13
                                                                 CLAIM ANALYSIS REPORT                                             Page No: 3              Exhibit C


Case No.                  19-30302-H3-7                                                                        Trustee Name:               Ronald J. Sommers
Case Name:                WILLIS, PAULETTE NICOLE                                                              Date:                       1/30/2020
Claims Bar Date:          05/28/2019


      CLAIM CLASS SUMMARY TOTALS

                                     Claim Class                    Claim        Amount        Amount                   Interest                Tax               Net
                                                                   Amount        Allowed        Paid                                                           Remaining
                                                                                                                                                                Balance


           507(a) 1 -- 503(b) ADMINISTRATIVE -- TRUSTEE              $8,017.76     $8,017.76           $0.00                   $0.00               $0.00           $8,017.76
           COMPENSATION

           UNSECURED                                               $372,659.36   $372,659.36           $0.00                   $0.00               $0.00         $372,659.36
         Case 19-30302 Document 60 Filed in TXSB on 03/10/20 Page 11 of 13



                                                                                                 Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           19-30302
Case Name:          PAULETTE NICOLE WILLIS
Trustee Name:       Ronald J. Sommers

                                                               Balance on hand:                      $73,558.98


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                         $0.00
                                                            Remaining balance:                       $73,558.98

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim              Proposed
                                                               Requested       Payments to             Payment
                                                                                     Date
Ronald J. Sommers, Trustee Fees                                 $8,017.76               $0.00          $8,017.76
Nathan Sommers Jacobs, P.C., Attorney for Trustee              $12,768.75           $12,768.75               $0.00
Fees
Nathan Sommers Jacobs, P.C., Attorney for Trustee                 $229.82             $229.82                $0.00
Expenses
Munshi CPA, P.C., Accountant for Trustee Fees                   $1,535.00            $1,535.00               $0.00
Munshi CPA, P.C., Accountant for Trustee Expenses                  $32.68              $32.68                $0.00
Other: McGee Scott Realty, Realtor for Trustee Fees             $5,760.00            $5,760.00               $0.00
Other: McGee Scott Realty, Realtor for Trustee                    $133.59             $133.59                $0.00
Expenses


                          Total to be paid for chapter 7 administrative expenses:                     $8,017.76
                                                             Remaining balance:                      $65,541.22

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                         $0.00
                                                             Remaining balance:                      $65,541.22

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.



UST Form 101-7-TFR (5/1/2011)
         Case 19-30302 Document 60 Filed in TXSB on 03/10/20 Page 12 of 13




         Allowed priority claims are: NONE



                                                 Total to be paid to priority claims:                 $0.00
                                                                Remaining balance:               $65,541.22

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $372,659.36 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 17.6 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim       Proposed
                                                                    of Claim       Payments to       Amount
                                                                                         Date
           1 BB&T, bankruptcy section                               $6,645.81            $0.00      $1,168.83
           2 BB&T, bankruptcy section                                 $530.00            $0.00         $93.21
           3 BB&T, bankruptcy section                            $129,802.56             $0.00     $22,828.94
           4 BB&T, Bankruptcy Section                                 $171.75            $0.00         $30.21
           5 BB&T, Bankruptcy Section                                  $17.55            $0.00          $3.09
           6 Bank of America, N.A.                                $12,681.21             $0.00      $2,230.30
           7 Quantum3 Group LLC as agent for                        $1,638.82            $0.00        $288.23
           8 Synchrony Bank                                         $2,996.31            $0.00        $526.97
           9 Citibank, N.A.                                         $4,228.83            $0.00        $743.74
          10 McLean Services Properties, LLC (B.                 $213,946.52             $0.00     $37,627.70
             Womac)


                                Total to be paid to timely general unsecured claims:             $65,541.22
                                                                Remaining balance:                    $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00



UST Form 101-7-TFR (5/1/2011)
         Case 19-30302 Document 60 Filed in TXSB on 03/10/20 Page 13 of 13



                                                         Remaining balance:                         $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                       $0.00
                                                          Remaining balance:                        $0.00




UST Form 101-7-TFR (5/1/2011)
